


110 HR 4328 IH: Community Economic Development Expertise Enhancement Act of

U.S. House of Representatives
2007-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4328
		IN THE HOUSE OF REPRESENTATIVES
		
			December 6, 2007
			Mrs. Jones of Ohio
			 (for herself, Mr. Tiberi, and
			 Ms. Sutton) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To increase the expertise and capacity of community-based
		  organizations involved in economic development activities and key community
		  development programs.
	
	
		1.Short titleThis Act may be cited as the
			 Community Economic Development Expertise Enhancement Act of
			 2007.
		2.Findings and
			 purposes
			(a)Congressional
			 FindingsThe Congress finds that—
				(1)there are a
			 multitude of community economic development programs that the Federal
			 Government successfully administers that help many of the Nation’s most
			 economically distressed areas revitalize their physical and economic structures
			 and provide support to small and medium-sized businesses to help them grow and
			 generate long-term jobs and economic opportunity;
				(2)there are many
			 nonprofit, nongovernmental, community-based economic development organizations,
			 including faith-based organizations, that have successfully operated community
			 economic development programs that create jobs, build homes, and revitalize
			 local markets;
				(3)existing Federal
			 community economic development programs are intended to leverage private sector
			 investment as part of an overall community development effort;
				(4)existing Federal
			 community economic development programs connect residents of distressed
			 neighborhoods to jobs and opportunities of the regional marketplace, thereby
			 replacing economic distress with opportunity;
				(5)existing Federal
			 community economic development programs provide financial assistance, including
			 tax credits and loan guarantees, involve private investment institutions and
			 universities, and provide technical expertise for small businesses;
				(6)existing Federal
			 community economic development programs build upon ongoing efforts to encourage
			 economic growth in distressed communities, helping to create new affordable
			 housing opportunities, allowing communities to address important public safety,
			 access to capital, infrastructure, and environmental concerns, and providing
			 social services including affordable health care, transportation, child care,
			 and youth development;
				(7)the continuing
			 success of Federal community economic development programs will depend in great
			 measure upon the ability of community-based organizations and private sector
			 institutions to form partnerships that connect residents of distressed
			 neighborhoods to jobs and other opportunities;
				(8)the Federal
			 Government administers various programs that employ the services and
			 capabilities of community-based organizations to deliver a wide range of
			 services to residents of distressed communities;
				(9)Federal community
			 economic development programs help achieve lasting improvement and enhance
			 domestic prosperity by the establishment of stable and diversified local
			 economies, sustainable development, and improved local conditions;
				(10)there is a need
			 for greater cooperation between the Federal Government, States, and other
			 entities to ensure that, consistent with national community economic
			 development objectives, Federal programs are compatible with, and further the
			 objectives of, State, regional, and local economic development plans and
			 comprehensive economic development strategies;
				(11)while economic
			 development is an inherently local process, the Federal Government should work
			 in closer partnership with community-based economic development organizations
			 to ensure that existing resources are fully utilized and all Americans have an
			 opportunity to participate in the economic growth of the United States;
			 and
				(12)extending
			 technical assistance to community-based economic development organizations may
			 be necessary or desirable to—
					(A)alleviate economic
			 distress;
					(B)encourage and
			 support public-private partnerships for the formation and improvement of
			 economic development strategies that promote the growth of the national
			 economy;
					(C)stimulate
			 modernization and technological advances in the generation and
			 commercialization of goods and services; and
					(D)enhance the
			 effectiveness of United States companies in the global economy.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to provide a new
			 source of Federal funding to enhance the capabilities of nonprofit,
			 nongovernmental, community-based economic development organizations, or
			 collaborations of such organizations, to leverage private sector investment as
			 part of an overall community development strategy;
				(2)to
			 establish educational programs for nonprofit, nongovernmental, community-based
			 organizations to expand their project development capabilities;
				(3)to increase the
			 use of tax incentives to leverage private sector investment in community
			 economic development projects;
				(4)to promote and
			 facilitate investments in community-based economic development projects from
			 traditional and nontraditional capital sources;
				(5)to encourage
			 partnerships between community-based organizations that will expand and enhance
			 the expertise of emerging such nonprofit, nongovernmental organizations in
			 utilizing private sector investment as part of their comprehensive community
			 development strategies; and
				(6)to ensure that
			 viable community economic development projects are successfully pursued
			 throughout the United States in communities having a wide range of economic,
			 geographic, and social characteristics.
				3.Grants to
			 increase capacity and expertise of nonprofit, nongovernmental Community-Based
			 organizations involved in community economic development activities
			(a)Grant
			 AuthorityThe Secretary of Housing and Urban Development may make
			 grants under this section only to eligible community-based economic development
			 organizations only for the purposes under subsection (c).
			(b)Eligible
			 Community-Based Economic Development OrganizationsFor purposes
			 of this section, the term eligible community-based economic development
			 organization means a community-based economic development organization
			 (as such term is defined under section 7), or a collaboration of such
			 organizations (such as city or state community economic development
			 associations), that demonstrates management capacity by meeting, as determined
			 by the Secretary, two or more of the following requirements:
				(1)Affordable
			 housingHaving completed construction of 10 or more dwelling
			 units of affordable housing.
				(2)FacilitiesHaving
			 completed construction of a commercial, industrial, retail, or community
			 facility project.
				(3)PartneringPartnering,
			 or having a history of partnering, with community-based economic development
			 organizations to provide training, education, capacity, technical assistance,
			 or other mentoring services.
				(4)Support of
			 emerging organizationsExhibiting willingness to form operational
			 partnerships and execute contractual agreements with emerging community-based
			 economic development organizations.
				(5)Ownership of
			 assetsHaving ownership of tangible assets the value of which are
			 equal to or exceed the value of the grant requested under this section.
				(c)Use of
			 Funds
				(1)PurposesAmounts
			 from grants under this section may be used only for the following
			 purposes:
					(A)Salaries and
			 administrative expensesFor salaries or administrative expenses
			 of the grantee or an emerging community-based economic development organization
			 that is undertaking a community economic development project.
					(B)Technical
			 assistanceTo provide technical assistance to an emerging
			 community-based economic development organization that is undertaking a
			 community economic development project.
					(C)Training and
			 researchThrough subgrants pursuant to paragraph (2), for
			 training, research, and technical assistance relating to community economic
			 development, including subgrants for program evaluation and economic impact
			 analyses.
					(2)ExpenditureAmounts
			 from grants under this section may be used directly by the eligible
			 community-based economic development organization receiving the grant or
			 redistributed by such recipient to other nonprofit, nongovernmental entities in
			 grants, loans, loan guarantees, payments to reduce interest on loan guarantees,
			 or other appropriate assistance, except that a recipient may not provide any
			 such assistance from grant amounts to a private, for-profit entity.
				(d)Selection
			 CriteriaThe Secretary shall issue rules, guidelines, and
			 procedures to provide for the selection of eligible community-based economic
			 development organizations for grants under this section, based upon a
			 determination of the relative effectiveness of such organizations in carrying
			 out the purposes of this Act. Such rules, guidelines, and procedures shall
			 provide for consideration of the following factors:
				(1)The number of such
			 organizations eligible to receive assistance under existing programs other than
			 this section.
				(2)The extent to which
			 grant amounts provided under this section will enhance the capabilities of
			 community-based economic development organizations in underserved States and
			 localities.
				(3)The extent to
			 which an eligible community-based economic development organization applying
			 for a grant does not have access to other traditional local financial
			 sources.
				(4)The extent to
			 which such an organization represents nonprofit, nongovernmental organizations
			 that serve low-income communities and persons.
				(5)The extent to
			 which such an organization will implement a plan to become financially
			 sustainable.
				(e)AmountA
			 grant under this section to a single grantee shall be in an amount that is not
			 less than $250,000 and does not exceed $1,000,000.
			(f)Prohibition of
			 Matching Funds RequirementThe Secretary may not require a
			 grantee under this section to provide amounts from sources other than this
			 section to fund the specific activities to be carried out with grant amounts
			 under this section.
			(g)Eligibility for
			 Community Reinvestment Act CreditsIn assessing and taking into
			 account, under section 804(a) of the Community
			 Reinvestment Act of 1977, the record of any regulated financial
			 institution, the appropriate Federal financial supervisory agency (as defined
			 in section 803(1) of such Act) may consider as a factor investments in
			 community economic development projects of eligible community-based economic
			 development organizations in determining whether the institution is meeting the
			 credit needs of its community for purposes of such section 804(a).
			(h)Authorization of
			 Appropriations
				(1)In
			 generalThere are authorized to be appropriated for grants under
			 this section $75,000,000 for each of fiscal years 2008, 2009, and 2010.
				(2)Set-aside for
			 technical assistance and trainingOf the amount made available
			 under this Act for each fiscal year, $10,000,000 shall be available only for
			 technical assistance and training activities, to be conducted by national
			 community development organizations, state community development associations,
			 or city community development associations, which have extensive nationwide
			 partnerships and experience in working with community-based economic
			 development organizations, as authorized by section 4 of the HUD
			 Demonstration Act of 1993 (42 U.S.C.
			 9816 note), as in effect immediately before May 1, 2000. Of the amount reserved
			 for use under this paragraph, not less than $4,000,000 shall be used for the
			 support of development organizations in rural areas.
				4.Assessment of
			 Community-Based economic development expertise
			(a)Capability
			 StudyThe Secretary shall conduct a study to assess the
			 capability needs of community-based economic development organizations, which
			 shall—
				(1)analyze, evaluate,
			 and recommend processes to improve the administrative and operational
			 capabilities of such organizations to acceptable levels of success in support
			 of the role of the Federal Government in community economic development;
			 and
				(2)assess the extent
			 to which federal agencies can incorporate such organizations into the
			 formulation of the strategic plans of funding agencies and, if the extent or
			 quality of this type of involvement is satisfactory, can support the role of
			 the federal government in community economic development.
				The
			 Secretary shall submit a report regarding the results of the study under this
			 subsection not later than the expiration of the 6-month period beginning on the
			 date of the enactment of this Act.(b)Annual Reports
			 to CongressNot later than the first March 1 occurring after the
			 end of each fiscal year for which amounts are made available for grants under
			 section 3, the Secretary shall submit a report to the Congress, which shall
			 include—
				(1)an evaluation of
			 the progress made during such fiscal year to enhance the administrative and
			 operational capabilities of community-based economic development organizations
			 in support of the role of the Federal Government in community economic
			 development;
				(2)an assessment of
			 the extent to which Federal agencies have, during such fiscal year, involved
			 community-based economic development organizations in responsibilities for
			 carrying out community economic development programs administered by the
			 agencies and delivering services under such programs that enhance the
			 operational capabilities of the organizations; and
				(3)a
			 plan for making recommendations for actions or measures to further involve
			 community-based economic development organizations in the strategic operations
			 of Federal agencies in support of community economic development.
				(c)Final
			 EvaluationThe Secretary shall select an independent entity that
			 has experience with national community economic development activities,
			 nonprofit community-based developers, and impact evaluation and analysis to
			 conduct an evaluation of the impact of the grant program under section 3. The
			 evaluation shall be conducted upon the termination of the program. Not later
			 than 6 months after the conclusion of the last fiscal year for which amounts
			 are made available for grants under section 3, the entity conducting the
			 evaluation shall submit to the Secretary and the Congress a final report
			 regarding the evaluation.
			5.Advisory
			 Council
			(a)Establishment
			 and DutiesThe Secretary shall establish an advisory council to
			 be known as the Secretary’s Advisory Council on Community Economic Development
			 (in this section referred to as the Advisory Council). The
			 Advisory Council shall make recommendations to the Secretary on carrying out
			 this Act, including recommendations on developing plans under section 4(b)(3)
			 and reviewing and making recommendations on such plans that have been
			 developed.
			(b)MembershipThe
			 Advisory Council shall consist of not less than 19 members, appointed by the
			 Secretary, as follows:
				(1)Ex officio
			 membersThe following members, who shall serve as nonvoting
			 members:
					(A)The Secretary of
			 Housing and Urban Development, or the designee of such Secretary.
					(B)The Secretary of
			 Health and Human Services, or the designee of such Secretary.
					(C)The Assistant
			 Secretary for Economic Development of the Department of Commerce, or the
			 designee of the Assistant Secretary.
					(D)The Administrator
			 of the Community Development Financial Institutions Fund, or the designee of
			 the Administrator.
					(E)The Under
			 Secretary of Agriculture for Rural Development, or the designee of the Under
			 Secretary.
					(2)Other
			 membersNo fewer than 14 members, who are not officers or
			 employees of the Federal Government, who shall serve as voting members:
					(A)No fewer than 2
			 individuals who conduct research on community economic development
			 activities.
					(B)No fewer than 2
			 individuals who are experts in community economic development financing.
					(C)No fewer than 3
			 individuals who are publicly elected officials.
					(D)No fewer than 7
			 individuals who are representatives of community-based economic development
			 organizations that carry out community economic development activities.
					(c)Travel
			 ExpensesMembers of the Advisory Council shall not receive any
			 pay by reason of their service on the Advisory Council, but shall receive
			 travel expenses, including per diem in lieu of subsistence, in accordance with
			 sections 5702 and 5703 of title 5, United States Code.
			6.Coordination with
			 president’s annual budget requestThe President of the United States shall
			 include, together with each annual budget of the United States Government
			 required to be submitted under section 1105(a) of title 31, United States Code,
			 a report regarding Federal financial support for community economic development
			 that includes—
			(1)a
			 detailed summary of the total level of funding committed to community-based
			 economic development organizations throughout all Federal agencies;
			(2)a
			 statement of projected funding levels for the grant program under section 3 of
			 this Act for the upcoming fiscal year and each fiscal year thereafter until
			 2014, and projected funding levels for financial assistance for economic
			 development activities for each Federal agency that provides such
			 assistance;
			(3)an identification
			 and analysis of the method (including grant agreements, procurement contracts,
			 and cooperative agreements (as such terms are used in chapter 63 of title 31,
			 United States Code) by which such financial assistance is provided for each
			 such economic development activity; and
			(4)Recommendations
			 for specific activities and measures to enhance community-based economic
			 development capacity building in states having less concentrated economic and
			 infrastructure resources and to strengthen nationwide community-based economic
			 development.
			7.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Community-based
			 economic development organization
				(A)In
			 generalFor purposes of this section, the term
			 community-based economic development organization means a
			 nonprofit, nongovernmental organization that—
					(i)has
			 as its primary mission to serve, or provide investment capital for, low-income
			 communities and low-income persons; and
					(ii)(I)maintains accountability
			 to residents of low-income communities through their representation on any
			 governing board of the organization or on any advisory board to the
			 organization; or
						(II)maintains accountability to low-income
			 communities by having a board primarily consisting of leaders of
			 community-based development organizations from its region or State on its
			 governing board.
						(B)Nondiscrimination
			 against faith-based organizationsSuch term shall include any
			 faith-based organization that complies with the requirements under clauses (i)
			 and (ii) of subparagraph (A).
				(C)Treatment of
			 community development financial institutionsThe requirements of
			 subparagraph (A) shall be treated as met by any community development financial
			 institution (as such term is defined in section 103 of the Community
			 Development Banking and Financial Institutions Act of 1994 (12 U.S.C.
			 4702).
				(2)Community
			 economic development projectThe term community economic
			 development project means a project that involves—
				(A)investment in
			 business enterprises, including investments in the form of loan origination,
			 equity investment, and monetary assistance to home buyers or to business owners
			 for business development projects; or
				(B)the construction or
			 rehabilitation of facilities, including commercial or industrial facilities,
			 homes, apartment buildings, and community parks.
				(3)Low-income
			 communities and personsThe terms low-income
			 communities and low-income persons shall have the meanings
			 given such terms in section 45D of the Internal Revenue Code of 1986 (26 U.S.C.
			 45D).
			(4)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			
